Name: 2000/813/EC: Council Decision of 14 December 2000 on the conclusion of the Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol setting out for the period 3 May 2000 to 2 May 2002 the fishing opportunities and the financial contribution provided for by the Agreement between the European Economic Community and the Government of the People's Republic of Angola on fishing off the coast of Angola
 Type: Decision
 Subject Matter: international affairs;  European construction;  fisheries;  Africa
 Date Published: 2000-12-27

 Avis juridique important|32000D08132000/813/EC: Council Decision of 14 December 2000 on the conclusion of the Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol setting out for the period 3 May 2000 to 2 May 2002 the fishing opportunities and the financial contribution provided for by the Agreement between the European Economic Community and the Government of the People's Republic of Angola on fishing off the coast of Angola Official Journal L 329 , 27/12/2000 P. 0016 - 0017Council Decisionof 14 December 2000on the conclusion of the Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol setting out for the period 3 May 2000 to 2 May 2002 the fishing opportunities and the financial contribution provided for by the Agreement between the European Economic Community and the Government of the People's Republic of Angola on fishing off the coast of Angola(2000/813/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 300(2) thereof,Having regard to the proposal from the Commission,Whereas:(1) The Community and the Republic of Angola have held negotiations with a view to determining amendments or additions to be made to the Agreement between the European Economic Community and the Government of the People's Republic of Angola on fishing off the coast of Angola(1) at the end of the period of application of the Protocol annexed to the said Agreement.(2) As a result of these negotiations, a new Protocol was initialled on 6 July 2000.(3) Under that Protocol, Community fishermen have fishing opportunities in the waters under the sovereignty or jurisdiction of the Republic of Angola for the period 3 May 2000 to 2 May 2002.(4) In order to avoid interruption of fishing activities by Community vessels, the new Protocol should be applied as soon as possible. For this reason, both parties have initialled an Agreement in the form of an Exchange of Letters providing for the initialled Protocol to be provisionally applied from the day following the date of expiry of the previous Protocol. That Agreement should be approved subject to a definitive decision under Article 37 of the Treaty.(5) The method of allocating the fishing opportunities among the Member States should be defined on the basis of the traditional allocation of fishing opportunities under the Fisheries Agreement,HAS DECIDED AS FOLLOWS:Article 1The Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol setting out for the period 3 May 2000 to 2 May 2002 the fishing opportunities and the financial contribution provided for by the Agreement between the European Economic Community and the Government of the People's Republic of Angola on fishing off Angola is hereby approved on behalf of the Community.The texts of the Agreement in the form of an Exchange of Letters and of the Protocol are attached to this Decision.Article 21. The fishing opportunities fixed in the Protocol shall be allocated among the Member States as follows:(a) shrimp vessels:>TABLE>(b) demersal fishing vessels:>TABLE>(c) freezer tuna seiners:>TABLE>(d) surface longliners:>TABLE>(e) pelagic fishing vessels:>TABLE>2. If licence applications from these Member States do not cover all the fishing opportunities fixed by the Protocol, the Commission may take into consideration licence applications from any other Member State.Article 3The President of the Council is hereby authorised to designate the person or persons empowered to sign the Agreement in the form of an Exchange of Letters in order to bind the Community.Done at Brussels, 14 December 2000.For the CouncilThe PresidentJ. Glavany(1) OJ L 341, 3.12.1987, p. 1.